 

Exhibit 10.2

 

Execution Version

 

GUARANTY AND SECURITY AGREEMENT

 

dated as of September 11, 2019

 

made by

 

APOLLO MEDICAL HOLDINGS, INC.
as Borrower

 

and

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 

in favor of

 

SUNTRUST BANK
as Administrative Agent

 

 

 

 

TABLE OF CONTENTS

 

  Page(s)     ARTICLE I Definitions 1       Section 1.1 Definitions 1    
ARTICLE II Guarantee 5       Section 2.1 Guarantee 5 Section 2.2 Payments 7    
ARTICLE III Grant of Security Interest 7       Section 3.1 Grant of Security
Interest 7 Section 3.2 Transfer of Pledged Securities 8 Section 3.3 Grantors
Remain Liable under Accounts, Chattel Paper and Payment Intangibles 8    
ARTICLE IV Acknowledgments, Waivers and Consents 9       Section 4.1
Acknowledgments, Waivers and Consents 9 Section 4.2 No Subrogation, Contribution
or Reimbursement 12     ARTICLE V Representations and Warranties 12      
Section 5.1 Confirmation of Representations in Credit Agreement 12 Section 5.2
Benefit to the Guarantors 13 Section 5.3 First Priority Liens 13 Section 5.4
Legal Name, Organizational Status, Chief Executive Office 13 Section 5.5 Prior
Names, Prior Chief Executive Offices 13 Section 5.6 Goods 13 Section 5.7 Chattel
Paper 13 Section 5.8 Truth of Information; Accounts 13 Section 5.9 Governmental
Obligors 14 Section 5.10 Copyrights, Patents and Trademarks 14 Section 5.11
[Reserved] 14 Section 5.12 Commercial Tort Claims 14     ARTICLE VI Covenants 14
      Section 6.1 Covenants in Credit Agreement 14 Section 6.2 Maintenance of
Perfected Security Interest; Further Documentation 14 Section 6.3 Maintenance of
Records 15 Section 6.4 Right of Inspection 15 Section 6.5 Further Identification
of Collateral 16 Section 6.6 Changes in Names, Locations 16 Section 6.7
Compliance with Contractual Obligations 16 Section 6.8 Limitations on
Dispositions of Collateral 16 Section 6.9 Pledged Securities 17 Section 6.10
Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts 18 Section 6.11 Analysis of Accounts 18

 

i

 

 

 

Section 6.12 Instruments and Tangible Chattel Paper 18 Section 6.13 Copyrights,
Patents and Trademarks 18 Section 6.14 Commercial Tort Claims 20     ARTICLE VII
Remedial Provisions 20       Section 7.1 Pledged Securities 20 Section 7.2
Collections on Accounts 21 Section 7.3 Proceeds 21 Section 7.4 UCC and Other
Remedies 22 Section 7.5 Private Sales of Pledged Securities 23 Section 7.6
Waiver; Deficiency 24 Section 7.7 Non-Judicial Enforcement 24     ARTICLE VIII
The Administrative Agent 24       Section 8.1 The Administrative Agent’s
Appointment as Attorney-in-Fact 24 Section 8.2 Duty of the Administrative Agent
25 Section 8.3 Filing of Financing Statements 26 Section 8.4 Authority of the
Administrative Agent 26     ARTICLE IX Subordination of Indebtedness 26      
Section 9.1 Subordination of All Guarantor Claims 26 Section 9.2 Claims in
Bankruptcy 27 Section 9.3 Payments Held in Trust 27 Section 9.4 Liens
Subordinate 27 Section 9.5 Notation of Records 27     ARTICLE X Miscellaneous 28
      Section 10.1 Waiver 28 Section 10.2 Notices 28 Section 10.3 Payment of
Expenses, Indemnities 28 Section 10.4 Amendments in Writing 28 Section 10.5
Successors and Assigns 28 Section 10.6 Severability 28 Section 10.7 Counterparts
28 Section 10.8 Survival 28 Section 10.9 Captions 29 Section 10.10 No Oral
Agreements 29 Section 10.11 Governing Law; Submission to Jurisdiction 29 Section
10.12 WAIVER OF JURY TRIAL 29 Section 10.13 Acknowledgments 31 Section 10.14
Additional Grantors 32 Section 10.15 Set-Off 32 Section 10.16 Releases 32
Section 10.17 Reinstatement 33 Section 10.18 Acceptance 33     ARTICLE XI
keepwell 33

 

ii

 

 

 

GUARANTY AND SECURITY AGREEMENT

 

THIS GUARANTY AND SECURITY AGREEMENT, dated as of September 11, 2019, is made by
APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the “Borrower”), and
certain Subsidiaries of the Borrower identified on the signature pages hereto as
“Guarantors” (together with the Borrower and any other Subsidiary of the
Borrower that becomes a party hereto from time to time after the date hereof,
each, a “Grantor” and, collectively, the “Grantors”), in favor of SUNTRUST BANK,
as administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined
below).

 

WHEREAS, the Borrower is entering into that certain Credit Agreement, dated as
of the date hereof, by and among the Borrower, the Lenders from time to time
party thereto, the Issuing Banks and the Administrative Agent, providing for
revolving credit and term loan facilities (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”); and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Banks and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors (other than the Borrower) shall guaranty all Obligations of the
Borrower and the Grantors (including the Borrower) shall grant Liens on all of
their personal property to the Administrative Agent, on behalf of the Secured
Parties, to secure their respective Obligations;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders and the Issuing Banks to enter into the Credit
Agreement and to induce the Lenders and the Issuing Banks to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1           Definitions.

 

(a)          Each term defined above shall have the meaning set forth above for
all purposes of this Agreement. Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings assigned to such
terms in the Credit Agreement, and the terms “Account Debtor”, “Accounts”,
“Chattel Paper”, “Commercial Tort Claims”, “Deposit Accounts”, “Documents”,
“Electronic Chattel Paper”, “Equipment”, “Fixtures”, “General Intangibles”,
“Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit
Rights”, “Payment Intangibles”, “Proceeds”, “Supporting Obligations”, and
“Tangible Chattel Paper” shall have the meanings assigned to such terms in the
UCC as in effect on the date hereof:

 

(b)          The following terms shall have the following meanings:

 

“Agreement” shall mean this Guaranty and Security Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

 

“AP-AMH” shall mean AP-AMH Medical Corporation, a California professional
medical corporation.

 

1

 

 

“AP-AMH Loan Agreement” shall mean that certain Loan Agreement dated as of
May 10, 2019 and effective as of September 11, 2019, as the same may be amended
from time to time, between the Borrower and AP-AMH, together with any other
instrument or agreement evidencing Indebtedness owing by AP-AMH to the Borrower
from time to time.

 

“AP-AMH Loan Collateral” shall mean all rights, title and interest of the
Borrower in and to the “Collateral” under and as defined in the AP-AMH Security
Agreement (and shall include any other collateral security granted by AP-AMH to
the Borrower under any other AP-AMH Loan Agreement).

 

“AP-AMH Loan Documents” shall mean the AP-AMH Loan Agreement, the AP-AMH
Security Agreement and any agreements, instruments or documents ancillary
thereto.

 

“AP-AMH Security Agreement” shall mean that certain Security Agreement dated as
of the date hereof entered in by AP-AMH in favor of the Borrower, together with
any other pledge, security or other agreement between AP-AMH and the Borrower
(or by AP-AMH in favor of the Borrower) pursuant to which AP-AMH grants a
security interest in favor of the Borrower in any assets or properties of AP-AMH
to secure obligations owing to the Borrower.

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Copyright Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Copyrights (whether the
applicable Grantor is licensee or licensor thereunder), including, without
limitation, any thereof referred to in Schedule 8.

 

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether by
statutory or common law, whether established or registered in the United States,
any State thereof, or any other country or any political subdivision thereof
and, in each case, whether owned by or licensed to such Grantor), and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
together with any and all (i) rights and privileges arising under applicable law
with respect to such Grantor’s use of any copyrights, (ii) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof, including, without limitation, any
thereof referred to in Schedule 8.

 

“Excluded Property” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Excluded Subsidiary” shall have the meaning ascribed to such term in the Credit
Agreement.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“IP License” shall mean, collectively, each Copyright License, Trademark License
and Patent License.

 

2

 

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.

 

“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.

 

“Patent Licenses” shall mean any and all present and future agreements providing
for the granting of any right in or to Patents (whether the applicable Grantor
is licensee or licensor thereunder), including, without limitation, any thereof
referred to in Schedule 6.

 

“Patents” shall mean, collectively, with respect to each Grantor, all letters
patent issued or assigned to, and all patent applications and registrations made
by, such Grantor (whether established or registered or recorded in the United
States, any State thereof or any other country or any political subdivision
thereof and, in each case, whether owned by or licensed to such Grantor), and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, together with any and all (i) rights and privileges arising under
applicable law with respect to such Grantor’s use of any patents, (ii)
inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, and rights to obtain any of the foregoing, (iv) income,
fees, royalties, damages, claims and payments now or hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof, including, without limitation, any thereof referred to in
Schedule 6.

 

“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, in each case, other than
Excluded Property, evidenced by a certificate, instrument or other similar
document, in each case now owned or at any time hereafter acquired by any
Grantor, and any dividend or distribution of cash, instruments or other property
made on, in respect of or in exchange for the foregoing from time to time,
including in each case those interests set forth on Schedule 2 to the extent
such interests are certificated.

 

“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.

 

“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case now owned or at any time hereafter acquired by any Grantor, including
all right, title and interest of any Grantor as a limited or general partner in
any partnership or as a member of any limited liability company not constituting
Pledged Certificated Stock, all right, title and interest of any Grantor in, to
and under any organizational document of any partnership or limited liability
company to which it is a party, and any dividend or distribution of cash,
instruments or other property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 2 to the extent such interests are not certificated.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

3

 

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Banks, the Lender-Related Hedge Providers and the Bank Product Providers.

 

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

 

“Specified Transaction Documents” shall mean the (i) AP-AMH Loan Documents, (ii)
the Trademark Licensing Agreement, (ii) the Administrative Services Agreement,
(iv) that certain Physician Shareholder Agreement dated as of May 10, 2019
executed and delivered by Thomas Lam, MD in favor of NMM and the Borrower, and
for the benefit of AP-AMH, and (iv) the Associated Practice Documents.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Trademark Licenses” shall mean any and all present and future agreements
providing for the granting of any right in or to Trademarks (whether the
applicable Grantor is licensee or licensor thereunder), including, without
limitation, any thereof referred to in Schedule 7.

 

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks, service marks, slogans, logos, certification marks, trade dress,
uniform resource locations (URL’s), domain names, corporate names, trade names
and other source or business identifiers, whether registered or unregistered,
owned by or assigned to such Grantor and all registrations and applications for
the foregoing (whether by statutory or common law, whether established or
registered in the United States, any State thereof, or any other country or any
political subdivision thereof and, in each case, whether owned by or licensed to
such Grantor), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, together with any and all (i) rights and privileges arising
under applicable law with respect to such Grantor’s use of any trademarks,
(ii) reissues, continuations, extensions and renewals thereof and amendments
thereto, (iii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present or future infringements thereof, including, without limitation,
any thereof referred to in Schedule 7.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

Other Definitional Provisions; References.(c)           The definition of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (b) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in the Credit Agreement), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits,
Schedules and Annexes shall, unless otherwise stated, be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (f) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

4

 

 

ARTICLE II

 

Guarantee

 

Section 2.1           Guarantee.

 

(a)          Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment of all Obligations of the Borrower and the
other Loan Parties including, without limitation, (A) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (B) each payment required to be made by the
Borrower under the Credit Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement or disbursements,
interest thereon and obligations to provide cash collateral, and (C) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Administrative Agent,
the Lenders and the Issuing Banks under the Credit Agreement and the other Loan
Documents; (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Loan Parties under or pursuant to the Credit
Agreement and the other Loan Documents; (iii) the due and punctual payment of
all Bank Product Obligations; and (iv) the due and punctual payment and
performance of all Hedging Obligations that constitute Obligations with respect
to such Guarantor (all the monetary and other obligations referred to in the
preceding clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”); provided, however, that in no event shall “Guaranteed
Obligations” of any Guarantor include any Excluded Swap Obligation of such
Guarantor. Each Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.

 

(b)          Each Guarantor further agrees that its guarantee constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any Secured Party
to any of the security held for payment of the Guaranteed Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Secured Party in favor of the Borrower or any other Guarantor.

 

(c)          It is the intent of each Guarantor and the Administrative Agent
that the maximum obligations of the Guarantors hereunder shall be, but not in
excess of:

 

5

 

 

(i)          in a case or proceeding commenced by or against any Guarantor under
the provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq.,
as amended and in effect from time to time (the “Bankruptcy Code”), on or within
one year from the date on which any of the Guaranteed Obligations are incurred,
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor owed to the Administrative Agent or
the Secured Parties) to be avoidable or unenforceable against such Guarantor
under (A) Section 548 of the Bankruptcy Code or (B) any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(ii)         in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

 

(iii)        in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Secured Parties) to be avoidable or unenforceable against such
Guarantor under such law, statute or regulation, including, without limitation,
any state fraudulent transfer or fraudulent conveyance act or statute applied in
any such case or proceeding.

 

(d)          The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) as may be
determined in any case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”. To the extent set forth in subsections (c)(i), (ii) and
(iii) of this Section, but only to the extent that the Guaranteed Obligations
would otherwise be subject to avoidance or found unenforceable under the
Avoidance Provisions, if any Guarantor is not deemed to have received valuable
consideration, fair value or reasonably equivalent value for the Guaranteed
Obligations, or if the Guaranteed Obligations would render such Guarantor
insolvent, or leave such Guarantor with an unreasonably small capital to conduct
its business, or cause such Guarantor to have incurred debts (or to have
intended to have incurred debts) beyond its ability to pay such debts as they
mature, in each case as of the time any of the Guaranteed Obligations are deemed
to have been incurred under the Avoidance Provisions and after giving effect to
the contribution by such Guarantor, the maximum Guaranteed Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
after giving effect thereto, would not cause the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent or the Secured
Parties), as so reduced, to be subject to avoidance or unenforceability under
the Avoidance Provisions.

 

(e)          This Section is intended solely to preserve the rights of the
Administrative Agent and the Secured Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Grantors nor any other Person shall have any right or claim under this Section
as against the Administrative Agent or any Secured Party that would not
otherwise be available to such Person under the Avoidance Provisions.

 

6

 

 

(f)          Each Guarantor agrees that if the maturity of any of the Guaranteed
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor. The guarantee contained in this Article shall remain in full
force and effect until all Guaranteed Obligations are irrevocably satisfied in
full and all Commitments have been irrevocably terminated, notwithstanding that,
from time to time during the term of the Credit Agreement, no Obligations may be
outstanding.

 

Section 2.2           Payments

 

Each Guarantor hereby agrees and guarantees that payments hereunder will be paid
to the Administrative Agent without set-off or counterclaim in U.S. dollars at
the office of the Administrative Agent specified pursuant to the Credit
Agreement.

 

ARTICLE III

 

Grant of Security Interest

 

Section 3.1           Grant of Security Interest. Each Grantor hereby pledges,
assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and whether now existing or
hereafter coming into existence (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations
(collectively, the “Secured Obligations”):

 

(a)          all Accounts and Chattel Paper;

 

(b)          all Copyrights and Copyright Licenses;

 

(c)          all Commercial Tort Claims;

 

(d)          all contracts (including the Associated Practice Documents);

 

(e)          all Deposit Accounts;

 

(f)          all Documents;

 

(g)          all General Intangibles;

 

(h)          all Goods (including, without limitation, all Inventory, all
Equipment and all Fixtures);

 

(i)          all Instruments;

 

(j)          all Investment Property;

 

(k)          all Letter-of-Credit Rights;

 

(l)          all Notes and all other intercompany obligations between the Loan
Parties;

 

(m)          all Patents and Patent Licenses;

 

(n)          all Pledged Securities;

 

7

 

 

(o)          all Trademarks and Trademark Licenses;

 

(p)          all books and records, Supporting Obligations and related letters
of credit or other claims and causes of action, in each case to the extent
pertaining to the Collateral;

 

(q)          without limiting the foregoing, (1) all AP-AMH Loan Collateral (and
all collateral in connection with any Future Approved Entity Investment) and (2)
all AP-AMH Loan Documents (and all loan documents in connection with any Future
Approved Entity Investment) and the right to receive all distributions and
payments thereunder including, without limitation, all monies due and to become
due to the Borrower thereunder or in connection therewith, whether payable as
principal, interest, fees, expenses, costs, indemnities, insurance recoveries,
damages for the breach of any AP-AMH Loan Documents (or any loan documents in
connection with any Future Approved Entity Investment) or any other agreement
entered into in connection therewith, and all rights, remedies, powers,
privileges and claims of the Borrower against any other party under or with
respect to any AP-AMH Loan Documents (or any loan documents in connection with
any Future Approved Entity Investment) or such other agreements (whether arising
pursuant to the terms thereof or otherwise available to the Borrower at law or
in equity), the right to enforce any AP-AMH Loan Documents (or any loan
documents in connection with any Future Approved Entity Investment) or such
other agreements and to give or withhold any or all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to any AP-AMH
Loan Documents (or any loan documents in connection with any Future Approved
Entity Investment) or such other agreements or the obligations of any party
thereunder; and

 

(r)          to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing;

 

provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on any Excluded Property, and, to the extent that any Collateral
later becomes Excluded Property, the Lien granted hereunder will automatically
be deemed to have been released; provided, further, that if and when any
property shall cease to be Excluded Property, a Lien on and security interest in
such property shall automatically be deemed granted therein.

 

Section 3.2           Transfer of Pledged Securities. Subject to Section 5.17 of
the Credit Agreement, all certificates and instruments representing or
evidencing the Pledged Certificated Stock shall be delivered to and held
pursuant hereto by the Administrative Agent or a Person designated by the
Administrative Agent and, in the case of an instrument or certificate in
registered form, shall be duly indorsed to the Administrative Agent or in blank
by an effective endorsement (whether on the certificate or instrument or on a
separate writing), and accompanied by any required transfer tax stamps to effect
the pledge of the Pledged Securities to the Administrative Agent; provided that,
all Pledged Certificated Stock must be delivered or transferred in such manner,
and each Grantor shall take all such further action as may be requested by the
Administrative Agent, as to permit the Administrative Agent to be a “protected
purchaser” to the extent of its security interest as provided in Section 8-303
of the UCC.

 

Section 3.3           Grantors Remain Liable under Accounts, Chattel Paper and
Payment Intangibles. Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles to observe and perform all of the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise to each such Account, Chattel Paper or Payment
Intangible. Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible pursuant hereto, nor shall the Administrative Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

 

8

 

 

ARTICLE IV

 

Acknowledgments, Waivers and Consents

 

Section 4.1           Acknowledgments, Waivers and Consents.

 

(a)          Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee of, and each Grantor
acknowledges and agrees that the obligations undertaken by it under this
Agreement involve the provision of collateral security for, Obligations of
Persons other than such Grantor and that such Grantor’s guarantee and provision
of collateral security for the Secured Obligations are absolute, irrevocable and
unconditional under any and all circumstances. In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Loan Documents, that each Grantor
shall remain obligated hereunder (including, without limitation, with respect to
each Guarantor the guarantee made by it herein and, with respect to each
Grantor, the collateral security provided by such Grantor herein), and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents, shall not be affected, limited, reduced, discharged or terminated in
any way:

 

(i)          notwithstanding that, without any reservation of rights against any
Grantor and without notice to or further assent by any Grantor, (A) any demand
for payment of any of the Secured Obligations made by the Administrative Agent
or any other Secured Party may be rescinded by the Administrative Agent or such
other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Hedging Obligations and Bank Product
Obligations included as Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Borrower, any Guarantor or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any Collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and

 

9

 

 

(ii)         regardless of, and each Grantor hereby expressly waives to the
fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any of the Secured Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party; (B) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against the Administrative Agent or
any other Secured Party; (C) the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Grantor or any other Person at any time liable for the
payment of all or part of the Secured Obligations or the failure of the
Administrative Agent or any other Secured Party to file or enforce a claim in
bankruptcy or other proceeding with respect to any Person, or any sale, lease or
transfer of any or all of the assets of any Grantor, or any changes in the
shareholders of any Grantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Secured Obligations shall not be properly perfected or created,
or shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each of the Grantors that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the Secured
Obligations; (E) any failure of the Administrative Agent or any other Secured
Party to marshal assets in favor of any Grantor or any other Person, to exhaust
any collateral for all or any part of the Secured Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any Grantor or
any other Person or to take any action whatsoever to mitigate or reduce any
Grantor’s liability under this Agreement or any other Loan Document; (F) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Secured Obligations may
at any time and from time to time exceed the aggregate liability of such Grantor
under this Agreement; or (H) any other circumstance or act whatsoever, including
any action or omission of the type described in subsection (a)(i) of this
Section (with or without notice to or knowledge of any Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Guarantor
under the guarantee contained in Article II, or with respect to the collateral
security provided by such Grantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.

 

(b)          Each Grantor hereby waives to the extent permitted by law (i)
except as expressly provided otherwise in any Loan Document, all notices to such
Grantor, or to any other Person, including, but not limited to, notices of the
acceptance of this Agreement, the guarantee contained in Article II or the
provision of collateral security provided herein, or the creation, renewal,
extension, modification or accrual of any Secured Obligations, or notice of or
proof of reliance by the Administrative Agent or any other Secured Party upon
the guarantee contained in Article II or upon the collateral security provided
herein, or of default in the payment or performance of any of the Secured
Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto, or notice of any other
matters relating thereto; the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in Article
II and the collateral security provided herein and no notice of creation of the
Secured Obligations or any extension of credit already or hereafter contracted
by or extended to the Borrower need be given to any Grantor, and all dealings
between the Borrower and any of the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting any Grantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.

 

10

 

 

(c)          When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Grantor, the Administrative Agent or any
other Secured Party may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrower, any other Grantor or any other Person or against
any collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
other Secured Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Grantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor. For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings. Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guarantee contained in Article
II or any property subject thereto.

 

(d)          Each of the Guarantors hereby acknowledges and affirms that it
understands that to the extent the Secured Obligations are secured by Real
Estate located in California, Guarantors shall be liable for the full amount of
the liability hereunder notwithstanding the foreclosure on such Real Estate by
trustee sale or any other reason impairing such Guarantor’s right to proceed
against any Loan Party.  In accordance with Section 2856 of the California Code
of Civil Procedure or any similar laws of any other applicable jurisdiction,
each of the Guarantors hereby waives until such time as the Secured Obligations
have been paid in full:

 

(i)          all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Guarantors by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction;

 

(ii)         all rights and defenses that the Guarantors may have because the
Secured Obligations are secured by Real Estate located in California, meaning,
among other things, that:  (A) Administrative Agent, the other Lenders, and the
Bank Product Providers may collect from the Guarantors without first foreclosing
on any real or personal property collateral pledged by the Borrower or any other
Grantor, and (B) if Administrative Agent, on behalf of the Lenders, forecloses
on any Real Estate collateral pledged by Borrowers or any other Grantor, (1) the
amount of the Secured Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (2) the Lenders may collect from the Guarantors
even if, by foreclosing on the Real Estate collateral, Administrative Agent or
the Lenders have destroyed or impaired any right the Guarantors may have to
collect from any other Grantor, it being understood that this is an
unconditional and irrevocable waiver of any rights and defenses the Guarantors
may have because the Secured Obligations are secured by Real Estate (including
any rights or defenses based upon Sections 580a, 580d, or 726 of the California
Code of Civil Procedure or any similar laws of any other applicable
jurisdiction); and

 

11

 

 

(iii)        all rights and defenses arising out of an election of remedies by
Administrative Agent, the other Lenders, and the Bank Product Providers, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for the Secured Obligations, has destroyed Guarantors’ rights of
subrogation and reimbursement against any Grantor by the operation of Section
580d of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction or otherwise.

 

(e)          Each of the Guarantors represents, warrants, and agrees that each
of the waivers set forth above is made with full knowledge of its significance
and consequences and that if any of such waivers are determined to be contrary
to any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

 

NEITHER THE INCLUSION OF THIS SECTION 4.1, NOR ANY REFERENCE TO CALIFORNIA LAW
CONTAINED HEREIN SHALL BE DEEMED TO AFFECT OR LIMIT IN ANY WAY THE PARTIES’
CHOICE OF NEW YORK LAW OR VENUE.

 

Section 4.2           No Subrogation, Contribution or Reimbursement. Until all
Secured Obligations are irrevocably satisfied in full and all commitments of
each Secured Party under the Credit Agreement or any other Loan Document have
been irrevocably terminated, notwithstanding any payment made by any Grantor
hereunder or any set-off or application of funds of any Grantor by the
Administrative Agent or any other Secured Party, no Grantor shall be entitled to
be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Grantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Secured Obligations, nor shall any
Grantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Grantor in respect
of payments made by such Grantor hereunder, and each Grantor hereby expressly
waives, releases and agrees not to exercise any or all such rights of
subrogation, reimbursement, indemnity and contribution. Each Grantor further
agrees that to the extent that such waiver and release set forth herein is found
by a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement, indemnity and contribution such Grantor
may have against the Borrower or any other Grantor or against any collateral or
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party shall be junior and subordinate to any rights the
Administrative Agent and the other Secured Parties may have against the Borrower
and such Grantor and to all right, title and interest the Administrative Agent
and the other Secured Parties may have in such collateral or security or
guarantee or right of offset. The Administrative Agent, for the benefit of the
Secured Parties, may use, sell or dispose of any item of Collateral or security
as it sees fit without regard to any subrogation rights any Grantor may have,
and upon any disposition or sale, any rights of subrogation any Grantor may have
shall terminate.

 

ARTICLE V

 

Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Banks to make their respective extensions of credit to the Borrower
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:

 

Section 5.1           Confirmation of Representations in Credit Agreement. Each
Grantor represents and warrants to the Secured Parties that the representations
and warranties set forth in Article IV of the Credit Agreement as they relate to
such Grantor (in its capacity as a Loan Party or a Subsidiary of the Borrower,
as the case may be) or to the Loan Documents to which such Grantor is a party
are true and correct in all material respects; provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section, be deemed to be a reference to such Guarantor’s
knowledge.

 

12

 

 

Section 5.2           Benefit to the Guarantors. As of the Closing Date, the
Borrower is a member of an affiliated group of companies that includes each
Guarantor, and the Borrower and the Guarantors are engaged in related businesses
permitted pursuant to Section 5.3 of the Credit Agreement. Each Guarantor is a
Subsidiary of the Borrower, and the guaranty and surety obligations of each
Guarantor pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, such Guarantor; and each Guarantor has determined that
this Agreement is necessary and convenient to the conduct, promotion and
attainment of the business of such Guarantor and the Borrower.

 

Section 5.3           First Priority Liens. The Liens and security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule have been delivered to the Administrative
Agent in completed and duly executed form) will constitute valid perfected Liens
on, and security interests, in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the Closing Date, except for
Permitted Encumbrances which may have priority over the Liens on the Collateral
by operation of law. All filings, registrations and recordings necessary or
appropriate to create, preserve, protect and perfect the security interests in
favor of the Borrower in the AP-AMH Loan Collateral under the AP-AMH Security
Agreement have been accomplished on the date hereof.

 

Section 5.4           Legal Name, Organizational Status, Chief Executive Office.
On the Closing Date, the correct legal name of such Grantor, such Grantor’s
jurisdiction of organization, organizational identification number, federal
(and, if applicable, state) taxpayer identification number and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.

 

Section 5.5           Prior Names, Prior Chief Executive Offices. Schedule 5
correctly sets forth (a) all names and trade names that such Grantor has used in
the last five years and (b) the chief executive office of such Grantor over the
last five years (if different from that which is set forth in Section 5.4).

 

Section 5.6           Goods. No portion of the Collateral constituting Goods
with an aggregate value of $1,000,000 or more is at any time in the possession
of a bailee that has issued a negotiable or non-negotiable document covering
such Collateral.

 

Section 5.7           Chattel Paper. No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.

 

Section 5.8           Truth of Information; Accounts. All information with
respect to the Collateral set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Grantor to the
Administrative Agent or any other Secured Party, and all other written
information heretofore or hereafter furnished by such Grantor to the
Administrative Agent or any other Secured Party, is and will be true and correct
in all material respects as of the date furnished. The amount represented by
such Grantor to the Administrative Agent and the other Secured Parties from time
to time as owing by each Account Debtor or by all Account Debtors in respect of
the Accounts, Chattel Paper and Payment Intangibles will at such time be the
correct amount actually owing by such Account Debtor or Account Debtors
thereunder. The place where each Grantor keeps its records concerning the
Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral is 1668 S. Garfield Ave., Alhambra CA 91801.

 

13

 

 

Section 5.9           Reserved.

 

Section 5.10       Copyrights, Patents and Trademarks. Schedule 6 correctly sets
forth all Patents and Patent Licenses owned by such Grantor in its own name as
of the Closing Date, Schedule 7 correctly sets forth all Trademarks and
Trademark Licenses owned by such Grantor in its own name as of the Closing Date
and Schedule 8 correctly sets forth all Copyrights and Copyright Licenses owned
by such Grantor in its own name as of the Closing Date. To the best of each such
Grantor’s knowledge, each Copyright, Patent and Trademark is valid, subsisting,
unexpired and enforceable and has not been abandoned. Except as set forth in
Schedules 6, 7, or 8 (as applicable), none of such Patents, Trademarks and
Copyrights is the subject of any licensing or franchise agreement. No holding,
decision or judgment has been rendered by any Governmental Authority which would
limit, cancel or question the validity of any Patent, Trademark or Copyright. No
action or proceeding is pending (i) seeking to limit, cancel or question the
validity of any Patent, Trademark or Copyright, or (ii) which, if adversely
determined, would have a material adverse effect on the value of any Patent,
Trademark or Copyright.

 

Section 5.11        [Reserved].

 

Section 5.12       Commercial Tort Claims. Schedule 9 correctly sets forth all
Commercial Tort Claims of such Grantor in existence as of the Closing Date.

 

ARTICLE VI

 

Covenants

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and all Commitments shall have been terminated:

 

Section 6.1           Covenants in Credit Agreement. In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

Section 6.2           Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.3 and shall defend such security interest against the
claims and demands of all Persons whomsoever, except for Liens expressly
permitted under Section 7.2 of the Credit Agreement.

 

(b)          At any time and from time to time, upon the request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and take or cause to be taken any and all steps or acts
that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the
validity, perfection or priority of, the Liens granted by this Agreement or to
enable the Administrative Agent or any other Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.

 

14

 

 

(c)          Without limiting the obligations of the Grantors under subsection
(b) of this Section, (i) upon the request of the Administrative Agent or any
other Secured Party, such Grantor shall take or cause to be taken all actions
(other than any actions required to be taken by the Administrative Agent)
requested by the Administrative Agent to cause the Administrative Agent to
(A) have “control” (within the meaning of Sections 9-104, 9-105, 9-106, and
9-107 of the UCC) over any Collateral constituting Deposit Accounts, Electronic
Chattel Paper, Investment Property (including the Pledged Securities), or
Letter-of-Credit Rights, including, without limitation, executing and delivering
any agreements, in form and substance satisfactory to the Administrative Agent,
with securities intermediaries, issuers or other Persons in order to establish
“control”, and each Grantor shall promptly notify the Administrative Agent and
the other Secured Parties of such Grantor’s acquisition of any such Collateral,
and (B) be a “protected purchaser” (as defined in Section 8-303 of the UCC);
(ii) with respect to Collateral other than certificated securities and Goods
covered by a document in the possession of a Person other than such Grantor or
the Administrative Agent, such Grantor shall obtain written acknowledgment that
such Person holds possession for the Administrative Agent’s benefit; and (iii)
with respect to any Collateral constituting Goods that are in the possession of
a bailee, such Grantor shall provide prompt notice to the Administrative Agent
and the other Secured Parties of any such Collateral then in the possession of
such bailee, and such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent or any other
Secured Party) necessary or requested by the Administrative Agent to cause the
Administrative Agent to have a perfected security interest in such Collateral
under applicable law.

 

(d)          In the case of any Grantor that is a limited liability company,
such Grantor will not certificate its limited liability company interests or opt
into Article 8 of the UCC without the prior written consent of the
Administrative Agent.

 

(e)          This Section and the obligations imposed on each Grantor by this
Section shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.

 

Section 6.3           Maintenance of Records. Such Grantor will keep and
maintain at its own cost and expense satisfactory and complete records of the
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to the Accounts comprising any part of the
Collateral. For the Administrative Agent’s and the other Secured Parties’
further security, the Administrative Agent, for the ratable benefit of the
Secured Parties, shall have a security interest in all of such Grantor’s books
and records pertaining to the Collateral.

 

Section 6.4           Right of Inspection. Upon request (with reasonable notice,
unless an Event of Default has occurred and is continuing), the Administrative
Agent and the other Secured Parties and their respective representatives shall
at all reasonable times have full and free access during normal business hours
to all the books, correspondence and records of such Grantor, and the
Administrative Agent and the other Secured Parties and their respective
representatives may examine the same, take extracts therefrom and make
photocopies thereof and shall upon request (with reasonable notice, unless an
Event of Default has occurred and is continuing) at all reasonable times during
normal business hours also have the right to enter into and upon any premises
where any of the Collateral (including, without limitation, Inventory or
Equipment) is located for the purpose of inspecting the same, observing its use
or otherwise protecting its interests therein, and such Grantor agrees to render
to the Administrative Agent and the other Secured Parties and their respective
representatives, at such Grantor’s sole cost and expense, such clerical and
other assistance as may be reasonably requested with regard to any of the
foregoing. The Administrative Agent and the other Secured Parties shall be bound
by the provisions of Section 10.11 of the Credit Agreement with respect to
information obtained pursuant to this Section.

 

15

 

 

Section 6.5           Further Identification of Collateral. Such Grantor will
furnish to the Administrative Agent and the other Secured Parties from time to
time, at such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

 

Section 6.6           Changes in Names, Locations. Such Grantor recognizes that
financing statements pertaining to the Collateral have been or may be filed
where such Grantor is organized. Without limitation of any other covenant
herein, such Grantor will not cause or permit (i) any change to be made in its
legal name, identity or corporate, limited liability company, or limited
partnership structure or (ii) any change to (A) the identity of any
warehouseman, common carrier, other third party transporter, bailee or any agent
or processor in possession or control of any Collateral or (B) such Grantor’s
jurisdiction of organization, unless such Grantor shall have first (1) notified
the Administrative Agent and the other Secured Parties of such change at least
10 days prior to the date of such change, and (2) taken all action reasonably
requested by the Administrative Agent or any other Secured Party for the purpose
of maintaining the perfection and priority of the Administrative Agent’s
security interests under this Agreement, and unless such Grantor shall otherwise
be in compliance with Section 7.3 of the Credit Agreement. In any notice
furnished pursuant to this Section, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 6.7           Compliance with Contractual Obligations. Such Grantor will
perform and comply in all material respects with all of its contractual
obligations relating to the Collateral. In addition, the Borrower will, within
five (5) Business Days of receipt thereof, deliver to the Administrative Agent a
copy of any notice or request that it receives from AP-AMH (or any other
Approved Entity) with respect to any AP-AMH Loan Document (or any other document
in connection with any Future Approved Entity Investment). The Borrower agrees
that it will not consent to any action or inaction, waive any provision or
requirement or approve the form of any document, certificate or instrument
required with respect to any AP-AMH Loan Document (or any other document in
connection with any Future Approved Entity Investment) without the
Administrative Agent’s prior written consent. The Borrower will promptly deliver
to the Administrative Agent any AP-AMH Collateral (or any collateral in
connection with any Future Approved Entity Investment) which is delivered to the
Borrower or which the Borrower takes possession of pursuant to any AP-AMH
Security Agreement (or any security agreement in connection with any Future
Approved Entity Investment). For the avoidance of doubt, notwithstanding
anything in this Section 6.7 to the contrary, the AP-AMH Loan Documents (and any
loan documents in connection with any Future Approved Entity Investment) may be
amended to the extent expressly permitted by Section 7.11 of the Credit
Agreement.

 

Section 6.8           Limitations on Dispositions of Collateral. The
Administrative Agent and the other Secured Parties do not authorize the Grantors
to, and such Grantor agrees not to, sell, transfer, lease or otherwise dispose
of any of the Collateral, or attempt, offer or contract to do so, except to the
extent expressly permitted by the Credit Agreement.

 

16

 

 

Section 6.9           Pledged Securities

 

(a)          If such Grantor shall become entitled to receive or shall receive
any stock certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the Capital Stock or other equity interests of any
nature of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, except as otherwise
provided herein or in the Credit Agreement, such Grantor shall accept the same
as the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same within five (5) Business Days to the Administrative Agent in
the exact form received, duly indorsed by such Grantor to the Administrative
Agent, if required, together with an undated stock power or other equivalent
instrument of transfer acceptable to the Administrative Agent covering such
certificate or instrument duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations.

 

(b)          Without the prior written consent of the Administrative Agent, such
Grantor will not (i) unless otherwise permitted hereby, vote to enable, or take
any other action to permit, any Issuer to issue any Capital Stock or other
equity interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any Capital
Stock or other equity interests of any nature of any Issuer, (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien (except for Liens permitted by Section 7.2 of the Credit
Agreement) or option in favor of, or any claim of any Person with respect to,
any of the Pledged Securities or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.

 

(c)          In the case of each Grantor which is an Issuer, and each other
Issuer that executes the Acknowledgment and Consent in the form of Annex IV
(which the applicable Grantor shall use its commercially reasonable efforts to
obtain from each such other Issuer), such Issuer agrees that (i) it will be
bound by the terms of this Agreement relating to the Pledged Securities issued
by it and will comply with such terms insofar as such terms are applicable to
it, (ii) it will notify the Administrative Agent promptly in writing of the
occurrence of any of the events described in subsection (a) of this Section with
respect to the Pledged Securities issued by it and (iii) the terms of Section
7.1(c) and Section 7.5 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 7.1(c) or Section 7.5
with respect to the Pledged Securities issued by it.

 

(d)          Such Grantor shall furnish to the Administrative Agent such powers
and other equivalent instruments of transfer as may be required by the
Administrative Agent to assure the transferability of and the perfection of the
security interest in the Pledged Securities when and as often as may be
reasonably requested by the Administrative Agent.

 

(e)          The Pledged Securities will constitute not less than 100% of the
Capital Stock or other equity interests of the Issuer thereof owned by any
Grantor, except Pledged Securities of any Foreign Subsidiary shall be limited to
not more than 65% of the voting Capital Stock and 100% of the non-voting Capital
Stock of such Foreign Subsidiary.

 

17

 

 

(f)          If any Grantor acquires any Pledged Securities after executing this
Agreement, it shall execute a Supplement to this Agreement in the form of Annex
III with respect to such Pledged Securities and deliver such Supplement to the
Administrative Agent promptly thereafter.

 

Section 6.10         Limitations on Modifications, Waivers, Extensions of
Agreements Giving Rise to Accounts. Other than to the extent expressly permitted
by the Credit Agreement, such Grantor will not (i) amend, modify, terminate or
waive any provision of any Chattel Paper, Instrument or any agreement giving
rise to an Account or Payment Intangible comprising a portion of the Collateral,
or (ii) fail to exercise promptly and diligently each and every right which it
may have under any Chattel Paper, Instrument and each agreement giving rise to
an Account or Payment Intangible comprising a portion of the Collateral (other
than any right of termination), except where such action or failure to act,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.11         Analysis of Accounts. The Administrative Agent shall have
the right at any time and from time to time upon reasonable prior notice to make
test verifications of the Accounts, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral in any manner and through any medium that
it reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may require in connection therewith. At any time and from
time to time, upon the Administrative Agent’s request and at the expense of each
Grantor, such Grantor shall furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral, and all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, Chattel Paper
and Payment Intangibles comprising a portion of the Collateral, including,
without limitation, all original orders, invoices and shipping receipts.

 

Section 6.12         Instruments and Tangible Chattel Paper. If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper and the value of such
Instruments and Tangible Chattel Paper in the aggregate is $2,000,000 or more,
other than checks payable under or in connection with any of the Collateral in
the ordinary course of business, each such Instrument or Tangible Chattel Paper,
shall be delivered to the Administrative Agent as soon as practicable, duly
endorsed in a manner satisfactory to the Administrative Agent to be held as
Collateral pursuant to this Agreement, or otherwise pledged to the
Administrative Agent as Collateral in a manner sufficient to cause the
Administrative Agent to have a first priority perfected security interest in
such Collateral.

 

Section 6.13         Copyrights, Patents and Trademarks.

 

(a)          Such Grantor (either itself or through licensees) will, except with
respect to any Trademark that such Grantor shall reasonably determine is
immaterial, (i) maintain as in the past the quality of services offered under
such Trademark, (ii) maintain such Trademark in full force and effect, free from
any claim of abandonment for non-use, (iii) employ such Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Trademark may become invalidated.

 

(b)          Such Grantor will not, except with respect to any Patent that such
Grantor shall reasonably determine is immaterial, do any act, or omit to do any
act, whereby any Patent may become abandoned or dedicated.

 

18

 

 

(c)          Such Grantor will not, except with respect to any Copyright that
such Grantor shall reasonably determine is immaterial, do any act, or omit to do
any act, whereby any Copyright may become abandoned or dedicated.

 

(d)          Such Grantor will notify the Administrative Agent and the other
Secured Parties immediately if it knows, or has reason to know, that any
application or registration relating to any Copyright, Patent or Trademark may
become abandoned or dedicated, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of any Copyright, Patent or Trademark or its
right to register the same or to keep and maintain the same.

 

(e)          Whenever a Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Copyright, Patent or Trademark with the United States Copyright Office,
the United States Patent and Trademark Office or any similar office or agency in
any other country or any political subdivision thereof, such Grantor shall
report such filing to the Administrative Agent and the other Secured Parties
within ten (10) Business Days after the last day of the fiscal quarter in which
such filing occurs. Upon request of the Administrative Agent, such Grantor shall
execute and deliver an Intellectual Property Security Agreement substantially in
the form of Annex II, and any and all other agreements, instruments, documents,
and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the other Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby, and such Grantor hereby
constitutes the Administrative Agent its attorney-in-fact to execute and file
all such writings for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed; such power being coupled with an interest is
irrevocable until the Secured Obligations are paid in full and the Commitments
are terminated.

 

(f)          Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States
Copyright Office, the United States Patent and Trademark Office, or any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the Copyrights, Patents and Trademarks,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

 

(g)          In the event that any Copyright, Patent or Trademark included in
the Collateral is infringed, misappropriated or diluted by a third party, such
Grantor shall promptly notify the Administrative Agent and the other Secured
Parties after it learns thereof and shall, unless such Grantor shall reasonably
determine that such Copyright, Patent or Trademark is immaterial to such Grantor
which determination such Grantor shall promptly report to the Administrative
Agent and the other Secured Parties, promptly sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Copyright, Patent or Trademark.

 

(h)          Such Grantor shall maintain each material IP License.

 

19

 

 

Section 6.14         Commercial Tort Claims. If such Grantor shall at any time
hold or acquire a Commercial Tort Claim that satisfies the requirements of the
following sentence, such Grantor shall, within 30 days after such Commercial
Tort Claim satisfies such requirements, notify the Administrative Agent and the
other Secured Parties in a writing signed by such Grantor containing a brief
description thereof, and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent. The
provisions of the preceding sentence shall apply only to a Commercial Tort Claim
that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim
shall exceed $2,000,000, and (ii) either (A) such Grantor shall have filed a law
suit or counterclaim or otherwise commenced legal proceedings (including,
without limitation, arbitration proceedings) against the Person against whom
such Commercial Tort Claim is made, or (B) such Grantor and the Person against
whom such Commercial Tort Claim is asserted shall have entered into a settlement
agreement with respect to such Commercial Tort Claim. In addition, to the extent
that the existence of any Commercial Tort Claim held or acquired by any Grantor
is disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the
Administrative Agent, the relevant Grantor shall, within 30 days after such
request is made, transmit to the Administrative Agent and the other Secured
Parties a writing signed by such Grantor containing a brief description of such
Commercial Tort Claim and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Administrative Agent.

 

ARTICLE VII

 

Remedial Provisions

 

Section 7.1           Pledged Securities.

 

(a)          Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to subsection (b) of this Section, each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Securities paid in the normal
course of business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

 

(b)          If an Event of Default shall occur and be continuing, then at any
time in the Administrative Agent’s discretion, without notice, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in accordance with Section 2.12(d) of the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

20

 

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing (x) after an Event of Default has occurred and
is continuing and (y) that is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

 

(d)          After the occurrence and during the continuation of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.2           Collections on Accounts. The Administrative Agent hereby
authorizes each Grantor to collect upon the Accounts, Instruments, Chattel Paper
and Payment Intangibles subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
Upon the request of the Administrative Agent, at any time after the occurrence
and during the continuance of an Event of Default each Grantor shall notify the
applicable Account Debtors that the applicable Accounts, Chattel Paper and
Payment Intangibles have been assigned to the Administrative Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent. The Administrative Agent may
in its own name or in the name of others communicate with the applicable Account
Debtors to verify with them to its satisfaction the existence, amount and terms
of any applicable Accounts, Chattel Paper or Payment Intangibles.

 

Section 7.3           Proceeds. If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles
comprising a portion of the Collateral, when collected or received by each
Grantor, and any other cash or non-cash Proceeds received by each Grantor upon
the sale or other disposition of any Collateral, shall be forthwith (and, in any
event, within two (2) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent in a special
collateral account maintained by the Administrative Agent subject to withdrawal
by the Administrative Agent for the ratable benefit of the Secured Parties only,
as hereinafter provided, and, until so turned over, shall be held by such
Grantor in trust for the Administrative Agent for the ratable benefit of the
Secured Parties segregated from other funds of any such Grantor. Each deposit of
any such Proceeds shall be accompanied by a report identifying in detail the
nature and source of the payments included in the deposit. All Proceeds of the
Collateral (including, without limitation, Proceeds constituting collections of
Accounts, Chattel Paper, Instruments or Payment Intangibles comprising a portion
of the Collateral) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided. At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Secured Obligations in the order
set forth in Section 8.2 of the Credit Agreement, and any part of such funds
which the Administrative Agent elects not so to apply and deems not required as
collateral security for the Secured Obligations shall be paid over from time to
time by the Administrative Agent to each Grantor or to whomsoever may be
lawfully entitled to receive the same.

 

21

 

 

Section 7.4           UCC and Other Remedies.

 

(a)          If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations (or, with respect to the AP-AMH Loan Collateral (or any collateral
in connection with any Future Approved Entity Investment), the AP-AMH Security
Agreement (or any security agreement in connection with any Future Approved
Entity Investment)), all rights, remedies, powers and privileges of a secured
party under the UCC (regardless of whether the UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
If an Event of Default shall occur and be continuing, each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
Any such sale or transfer by the Administrative Agent either to itself or to any
other Person shall be absolutely free from any claim of right by any Grantor,
including any equity or right of redemption, stay or appraisal which such
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted. Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with Section
8.2 of the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

 

22

 

 

(b)          In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity and to apply the proceeds of the same towards
payment of the Secured Obligations. Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner. The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

(c)          Without limiting the foregoing, if an Event of Default shall occur
and be continuing, for purposes of exercising the remedies that are set forth in
this Section 7.4 that are available to a secured creditor under the UCC or that
are otherwise available at law or in equity, at the request of the
Administrative Agent, the Borrower hereby agrees and, hereby authorizes the
Administrative Agent, to exercise any remedies that are available to the
Borrower under any AP-AMH Loan Document (or any loan document in connection with
any Future Approved Entity Investment) that may be available to the Borrower
under the UCC or that may otherwise available to the Borrower at law or in
equity with respect to the AP-AMH Loan Collateral (or collateral in connection
with any Future Approved Entity Investment). Without further action, after the
occurrence of an Event of Default, all claims, entitlements and other rights
available to the Borrower in such regard shall inure to the Administrative Agent
for the benefit of the Secured Parties.

 

(d)          Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent (or its designee) (i) may proceed to perform
any and all obligations of any Grantor contained in any of the Specified
Transaction Documents or any other contract, lease or other agreement and
exercise any and all rights of any such Grantor therein contained as fully as
such Grantor itself could (but without the Administrative Agent becoming liable
thereunder for any obligations of such Grantor and without releasing such
Grantor from its obligations thereunder), (ii) shall have (except to the extent
specifically waived in each instance by the Administrative Agent) the exclusive
right to exercise all voting, approval and consent rights of the Grantors
(including the right to grant waivers) under and pertaining to the Specified
Transaction Documents to which the Grantors are a party.

 

Section 7.5           Private Sales of Pledged Securities. Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so. Each Grantor agrees
to use its best efforts to do or cause to be done all such other acts as may
reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section valid and binding and in compliance
with any and all other applicable Requirements of Law. Each Grantor further
agrees that a breach of any of the covenants contained in this Section will
cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants.

 

23

 

 

Section 7.6           Waiver; Deficiency. Each Grantor waives and agrees not to
assert any rights or privileges which it may acquire under the UCC or any other
applicable law. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations or Guaranteed Obligations, as the case may be, and the fees
and disbursements of any attorneys employed by the Administrative Agent or any
other Secured Party to collect such deficiency.

 

Section 7.7           Non-Judicial Enforcement. The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and, to the extent permitted by law, each Grantor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.1           The Administrative Agent’s Appointment as Attorney-in-Fact

 

Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all reasonably appropriate action and to execute any and all documents
and instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(a)          pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(b)          execute, in connection with any sale provided for in Section 7.4 or
Section 7.5, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;

 

(c)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any or all
such moneys due under any Account, Instrument or General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (H)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (I) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains) throughout the
world for such term or terms, on such conditions, and in such manner as the
Administrative Agent shall in its sole discretion determine; and (J) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do; and

 

24

 

 

(d)          exercise the voting, consent, approval and other rights (whether
economic, statutory, consensual or contractual) provided for in Section 7.4(d).

 

Anything in this Section 8.1 to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing. The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.

 

(e)          If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(f)          The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section, together with interest
thereon at the rate for Default Interest from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

 

(g)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof and in compliance herewith. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

Section 8.2           Duty of the Administrative Agent. The Administrative
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable judgment. To the fullest
extent permitted by applicable law, the Administrative Agent shall be under no
duty whatsoever to make or give any presentment, notice of dishonor, protest,
demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral, or to take any steps necessary to preserve any rights against
any Grantor or other Person or ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relative to
any Collateral, whether or not it has or is deemed to have knowledge of such
matters. Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against any Grantor or other Person.

 

25

 

 

Section 8.3           Filing of Financing Statements. Pursuant to the UCC and
any other applicable law, each Grantor authorizes the Administrative Agent, its
counsel or its representative, at any time and from time to time, to file or
record financing statements, continuation statements, amendments thereto and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect.

 

Section 8.4           Authority of the Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

ARTICLE IX

 

Subordination of Indebtedness

 

Section 9.1           Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and obligations of the Borrower or
any other Grantor to any Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been or may hereafter be created, or the manner in which they have been or may
hereafter be acquired. After the occurrence and during the continuation of an
Event of Default, no Grantor shall receive or collect, directly or indirectly,
from any obligor in respect thereof any amount upon the Guarantor Claims.

 

26

 

 

Section 9.2           Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian dividends and payments which would otherwise be
payable upon Guarantor Claims. Each Grantor hereby assigns such dividends and
payments to the Administrative Agent for the benefit of the Secured Parties for
application against the Secured Obligations as provided under Section 8.2 of the
Credit Agreement. Should the Administrative Agent or any other Secured Party
receive, for application upon the Secured Obligations, any such dividend or
payment which is otherwise payable to any Grantor, and which, as between such
Grantor, shall constitute a credit upon the Guarantor Claims, then upon payment
in full of the Secured Obligations and termination of all Commitments, the
intended recipient shall become subrogated to the rights of the Administrative
Agent and the other Secured Parties to the extent that such payments to the
Administrative Agent and the other Secured Parties on the Guarantor Claims have
contributed toward the liquidation of the Secured Obligations, and such
subrogation shall be with respect to that proportion of the Secured Obligations
which would have been unpaid if the Administrative Agent and the other Secured
Parties had not received dividends or payments upon the Guarantor Claims.

 

Section 9.3           Payments Held in Trust. In the event that, notwithstanding
Section 9.1 and Section 9.2, any Grantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

 

Section 9.4           Liens Subordinate. Each Grantor agrees that, until the
Secured Obligations are paid in full and all Commitments have terminated, any
Liens securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or attach.
Without the prior written consent of the Administrative Agent, no Grantor,
during the period in which any of the Secured Obligations are outstanding and
all Commitments have terminated, shall (a) exercise or enforce any creditor’s
right it may have against any debtor in respect of the Guarantor Claims, or (b)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceeding (judicial or otherwise, including, without limitation, the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

 

Section 9.5           Notation of Records. Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by any Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

27

 

 

ARTICLE X

 

Miscellaneous

 

Section 10.1         Waiver. No failure on the part of the Administrative Agent
or any other Secured Party to exercise and no delay in exercising, and no course
of dealing with respect to, any right, remedy, power or privilege under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.2         Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 10.1 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

 

Section 10.3         Payment of Expenses, Indemnities. The terms of Section 10.3
of the Credit Agreement are incorporated herein by reference and shall be
interpreted as if each reference to “Borrower” is replaced with “Grantors”,
mutatis mutandis, and the parties hereto agree to such terms.

 

Section 10.4         Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 10.2 of the Credit Agreement.

 

Section 10.5         Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties, the future holders of
the Loans, and their respective successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or Secured Obligations under
this Agreement without the prior written consent of the Administrative Agent and
the Lenders.

 

Section 10.6         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.7         Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed counterpart to this Agreement by
facsimile transmission or by electronic mail in pdf format shall be as effective
as delivery of a manually executed counterpart hereof.

 

Section 10.8         Survival. The obligations of the parties under Section 10.3
shall survive the repayment of the Secured Obligations and the termination of
the Credit Agreement, the Letters of Credit, the Commitments, the Hedging
Obligations and the Bank Product Obligations. To the extent that any payments on
the Secured Obligations or proceeds of any Collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then, to such extent, the Secured
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other
Secured Parties’ Liens, security interests, rights, powers and remedies under
this Agreement and each other applicable Collateral Document shall continue in
full force and effect. In such event, each applicable Collateral Document shall
be automatically reinstated and each Grantor shall take such action as may be
reasonably requested by the Administrative Agent and the other Secured Parties
to affect such reinstatement.

 

28

 

 

Section 10.9         Captions. Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 10.10         No Oral Agreements. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

Section 10.11         Governing Law; Submission to Jurisdiction.

 

(a)          This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of New York.

 

(b)          Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, and of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such District Court or state
court or, to the extent permitted by applicable law, such appellate court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

(c)          Each Grantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in subsection (b) of this Section and brought in
any court referred to in subsection (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.2. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.12         WAIVER OF JURY TRIAL.

 

(a)          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

29

 

 

(b)          IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE
OF CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH
ANY CLAIM AND THE WAIVER SET FORTH IN SECTION 10.12(a) ABOVE IS NOT ENFORCEABLE
IN SUCH PROCEEDING (AND EACH PARTY TO SUCH ACTION DOES NOT SUBSEQUENTLY
EFFECTIVELY WAIVE UNDER CALIFORNIA LAW ITS RIGHT TO A TRIAL BY JURY), THE
PARTIES HERETO AGREE AS FOLLOWS:

 

(i)          WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii)
BELOW, ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN
ACCORDANCE WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS
638 THROUGH 645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE
COUNTY OF LOS ANGELES, CALIFORNIA.

 

(ii)         TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE FOLLOWING MATTERS
SHALL NOT BE SUBJECT TO A GENERAL REFERENCE PROCEEDING: (A) NON-JUDICIAL
FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL PROPERTY, (B) EXERCISE
OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR RECOUPMENT), (C) APPOINTMENT OF A
RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR ANCILLARY REMEDIES (INCLUDING WRITS
OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY
INJUNCTIONS).  THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE
OR OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) THROUGH (D)
AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO
PARTICIPATE IN A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO
ANY OTHER MATTER.

 

(iii)        UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)         EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

30

 

 

(v)          THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 

(vi)         THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)        NEITHER THE INCLUSION OF THIS SECTION 10.12, NOR ANY REFERENCE TO
CALIFORNIA LAW CONTAINED HEREIN SHALL BE DEEMED TO AFFECT OR LIMIT IN ANY WAY
THE PARTIES’ CHOICE OF NEW YORK LAW OR VENUE.

 

Section 10.13         Acknowledgments. Each Grantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

 

31

 

 

(d)          Each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the other Loan Documents to which it is a party and
agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Loan Documents to which it is a party; that it has in
fact read this Agreement and the other Loan Documents to which it is a party and
is fully informed and has full notice and knowledge of the terms, conditions and
effects of this Agreement and the other Loan Documents to which it is a party;
that it has been represented by independent legal counsel of its choice
throughout the negotiations preceding its execution of this Agreement and the
other Loan Documents to which it is party; and has received the advice of its
attorney in entering into this Agreement and the other Loan Documents to which
it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability. Each Grantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

 

(e)          Each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against any other Grantor, the
Administrative Agent, the other Secured Parties or any other Person or against
any Collateral. If, notwithstanding the intent of the parties that the terms of
this Agreement shall control in any and all circumstances, any such waivers or
consents are determined to be unenforceable under applicable law, such waivers
and consents shall be effective to the maximum extent permitted by law.

 

Section 10.14         Additional Grantors. Each Person that is required to
become a party to this Agreement pursuant to Section 5.12 of the Credit
Agreement and is not a signatory hereto shall become a Grantor for all purposes
of this Agreement upon execution and delivery by such Person of an Assumption
Agreement in the form of Annex I.

 

Section 10.15         Set-Off. Each Grantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any of its Subsidiaries at any of its offices, in dollars or in any
other currency, and (ii) Obligations then due and payable to such Secured Party
(or any Affiliate of such Secured Party), which are not paid when due, in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

Section 10.16         Releases.

 

(a)          Release Upon Payment in Full. The grant of the security interest
hereunder and all of the rights, powers and remedies in connection herewith
shall remain in full force and effect until the Administrative Agent has (i)
retransferred and delivered all of the Collateral in its possession to the
Grantors, and (ii) executed a written release or termination statement and
reassigned to the Grantors without recourse or warranty any remaining Collateral
and all rights conveyed hereby. Upon the payment in full in cash of the Secured
Obligations and the termination of the Credit Agreement, the Letters of Credit
and all Commitments, the Administrative Agent, at the written request and
expense of the Borrower, will promptly release, reassign and transfer the
Collateral to the Grantors, without recourse, representation, warranty or other
assurance of any kind, and declare this Agreement to be of no further force or
effect.

 

32

 

 

(b)          Further Assurances. If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement (other than any sale, disposition or transfer by a
Grantor to another Grantor), then the Administrative Agent, at the request and
sole expense of such Grantor, shall promptly execute and deliver to such Grantor
all releases or other documents reasonably necessary for the release of the
Liens created hereby on such Collateral and the Capital Stock of such Grantor,
made without recourse, representation, warranty or other assurance of any kind.
At the request and sole expense of the Borrower, a Grantor shall be released
from its obligations hereunder in the event that all the Capital Stock of such
Grantor shall be sold, transferred or otherwise disposed of in a transaction
expressly permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least 10 Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant Grantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents.

 

(c)          Retention in Satisfaction. Except as may be expressly applicable
pursuant to Section 9-620 of the UCC, no action taken or omission to act by the
Administrative Agent or the other Secured Parties hereunder, including, without
limitation, any exercise of voting or consensual rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral
in satisfaction of the Secured Obligations or otherwise to be in full
satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured Obligations in the full amount
then outstanding or until such subsequent time as is provided in subsection (a)
of this Section.

 

Section 10.17         Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other Grantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any other Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

Section 10.18         Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 

ARTICLE XI

 

keepwell

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Article XI for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Article XI, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 10.16(a). Each Qualified ECP Guarantor intends that this Article XI
constitute, and this Article XI shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

33

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  BORROWER:       APOLLO MEDICAL HOLDINGS, INC.         By: /s/ Mitchell
Kitayama     Name: Mitchell Kitayama     Title: Independent Committee Director  
      By: /s/ Eric Chin               Name: Eric Chin     Title: Chief Financial
Officer       GUARANTORS:       NETWORK MEDICAL MANAGEMENT, INC.         By: /s/
Eric Chin     Name: Eric Chin     Title: Chief Financial Officer



 

APOLLO MEDICAL HOLDINGS, INC.

GUARANTY AND SECURITY AGREEMENT

SIGNATURE PAGE

 

 

 

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:       SUNTRUST BANK                   By: /s/ Ben Cumming
    Name: Ben Cumming     Title: Managing Director  

 

APOLLO MEDICAL HOLDINGS, INC.

GUARANTY AND SECURITY AGREEMENT

SIGNATURE PAGE

 

 

 

 

SCHEDULE 1

 

Notice Addresses

 

To each Guarantor:

 

1668 S. Garfield Ave., 2nd Floor
Alhambra, CA 91801
Attention: Eric Chin
Email:

 

With a copy to (for informational purposes only):

 

Tin Kin Lee Law Offices
1811 Fair Oaks Ave.
South Pasadena, California 91030
Attention: Tin Kin Lee, Esq.
Fax:
Email:

 

 

 

 

SCHEDULE 2

 

Pledged Securities

 

Owner   Issuer   Class of
Capital Stock   No. of Shares   Certificated or
Uncertificated                                                                  
     

 

 

 

 

SCHEDULE 3

 

Filings and Other Actions
Required to Perfect Security Interests

 

Uniform Commercial Code Filings (UCC-1)

 

Grantor   Jurisdiction            

 

Fixture Filings

 

Owner   Address   Fixture Filing (Yes/No)                    

 

Bailee Agreements

 

Bailee   Owner   Location                    

 

Annex I

 

 

SCHEDULE 4

 

Legal Name, Organizational Status, Chief Executive Office

 

Legal Name   Jurisdiction of
Organization   Tax ID#   Organizational #   Location of
Office                                                                        

 

Annex I

 

 

SCHEDULE 5

 

Prior Names and Prior Chief Executive Offices

 

Annex I

 

 

SCHEDULE 6

 

Patents and Patent Licenses

 

U.S. Patents

 

Title   Patent   Patent
No. and Date   Owner   Status / Next
Deadline                                    

 

 

Annex I

 

 

SCHEDULE 7

 

Trademarks and Trademark Licenses

 

U.S. Trademarks

 

Trademark   Class   Registration /
Application
No. and Date   Owner   Status /
Next Deadline                                    

 

 

Annex I

 

 

SCHEDULE 8

 

Copyrights and Copyright Licenses

 

U.S. Copyrights

 

Title   Registration No.   Claimant   Publication
Date   Registration
Date                                    

 

Domain Names

 

Domain Name   Registrant   Renewal Date                    

 

 

Annex I

 

 

SCHEDULE 9

 

Commercial Tort Claims

 

Annex I

 

 

ANNEX I

 

Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT, dated as of [_____] (this “Assumption Agreement”), is
made by [name of new Subsidiary], a [state of incorporation] [corporation] (the
“Additional Grantor”), in favor of SUNTRUST BANK, as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Guaranty and Security Agreement referred to below). All capitalized terms
not defined herein shall have the meanings assigned to them in the Guaranty and
Security Agreement.

 

WHEREAS, APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the “Borrower”),
the lenders from time to time party thereto, the issuing banks party thereto and
the Administrative Agent have entered into a Credit Agreement, dated as of
September 11, 2019 (as amended, restated, supplemented, replaced, increased,
refinanced or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries have entered into the Guaranty and Security Agreement, dated as
of September 11, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty and Security Agreement”), in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement;

 

NOW, THEREFORE, it is agreed:

 

SECTION 1. Guaranty and Security Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 10.14 of
the Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all Collateral now owned
or at any time hereafter acquired by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder. The
information set forth in Schedule A hereto is hereby added to the information
set forth in Schedules 1 through 9 to the Guaranty and Security Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article V of the Guaranty and
Security Agreement is true and correct on and as of the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.

 

SECTION 2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [NAME OF ADDITIONAL GRANTOR]         By:       Name:     Title:

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:       SUNTRUST BANK                                 By:  
  Name:     Title:    

 

Annex I

 

 

SCHEDULE A

 

Supplement to Schedules of

Guaranty and Security Agreement

 

Annex I

 

 

ANNEX II

 

Form of Intellectual Property Security Agreement

 

THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [_____]
(this “Security Agreement”), is made by [name of Grantor], a [state of
incorporation] [corporation] (the “Grantor”), in favor of SunTrust Bank, as
administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below).

 

WHEREAS, APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the “Borrower”)
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
the issuing banks party thereto and the Administrative Agent have entered into a
Revolving Credit and Term Loan Agreement, dated as of September 11, 2019 (as
amended, restated, supplemented, replaced, increased, refinanced or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the [Borrower][Grantor] and
certain of its Subsidiaries[, including the Grantor,] have entered into the
Guaranty and Security Agreement, dated as of September 11, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), in favor of the Administrative Agent for the benefit
of the Secured Parties; and

 

WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

 

SECTION 1.       Defined Terms. Capitalized terms used herein without definition
are used as defined in the Guaranty and Security Agreement.

 

SECTION 2.       Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):

 

all of its Copyrights and all Copyright Licenses providing for the grant by or
to the Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule I hereto;

 

all renewals, reversions and extensions of the foregoing; and

 

all income, royalties, proceeds and liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

[(i)          all of its Patents and all Patent Licenses providing for the grant
by or to the Grantor of any right under any Patent, including, without
limitation, those referred to on Schedule I hereto;

 

all reissues, reexaminations, continuations, continuations-in-part, divisions,
renewals and extensions of the foregoing; and

 

all income, royalties, proceeds and liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

 

 

 

[(i)          all of its Trademarks and all Trademark Licenses providing for the
grant by or to the Grantor of any right under any Trademark, including, without
limitation, those referred to on Schedule I hereto;

 

all renewals and extensions of the foregoing;

 

all goodwill of the business connected with the use of, and symbolized by, each
such Trademark; and

 

all income, royalties, proceeds and liabilities at any time due or payable or
asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

 

SECTION 3.       Guaranty and Security Agreement. The security interest granted
pursuant to this Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Guaranty and
Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

 

SECTION 4.       Grantor Remains Liable. The Grantor hereby agrees that,
anything herein to the contrary notwithstanding, the Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses
subject to a security interest hereunder.

 

SECTION 5.       Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

SECTION 6.       Governing Law. This Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

Annex II

 

 

IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

  [NAME OF GRANTOR]         By:       Name:     Title:

  

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:       SUNTRUST BANK         By:       Name:     Title:  

 

Annex II

 

 

ACKNOWLEDGMENT OF GRANTOR

 

State of _______________________________ )     ) ss.
County of _____________________________ )  

 

On this ___ day of ____________, 20__ before me personally appeared
____________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of
____________________, who being by me duly sworn did depose and say that he is
an authorized officer of said company, that the said instrument was signed on
behalf of said company as authorized by its Board of Directors and that he
acknowledged said instrument to be the free act and deed of said company.

 

      Notary Public

 

Annex II

 

 

SCHEDULE I

 

[Copyrights][Patents][Trademarks] and [Copyright][Patent][Trademark] Licenses

 

I.REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]

 

[Include registration number and date]

 

II.[COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS

 

[Include application number and date]

 

III.[COPYRIGHT][PATENT][TRADEMARK] LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

Annex II

 

 

ANNEX III

 

Form of Supplement

 

THIS SUPPLEMENT TO GUARANTY AND SECURITY AGREEMENT, dated as of [_____] (this
“Supplement”), is made by [name of Grantor], a [state of incorporation]
[corporation] (the “Grantor”), in favor of SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below). All
capitalized terms not defined herein shall have the meanings assigned to them in
the Guaranty and Security Agreement.

 

WHEREAS, APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the “Borrower”),
the lenders from time to time parties thereto, the issuing banks party thereto
and the Administrative Agent have entered into a Credit Agreement, dated as of
September 11, 2019 (as amended, restated, supplemented, replaced, increased,
refinanced or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the [Borrower][Grantor] and
certain of its Subsidiaries[, including the Grantor,] have entered into the
Guaranty and Security Agreement, dated as of September 11, 2019 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”), in favor of the Administrative Agent for the benefit
of the Secured Parties; and

 

WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Grantor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Grantor wishes to
fulfill said condition precedent;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

 

SECTION 1.          Additional Pledge. As security for the payment and
performance of the Secured Obligations, the Grantor hereby:

 

(a)          pledges, hypothecates, assigns, charges, mortgages, delivers, sets
over, conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Grantor’s right, title and
interest in and to:

 

(i)          the shares of Capital Stock and Stock Equivalents more particularly
described in Schedule I hereto and the certificates, if any, evidencing such
shares (the “Additional Pledged Securities”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Securities; and

 

(ii)         all other Collateral (as defined in the Guaranty and Security
Agreement) relating to the Additional Pledged Securities (together with the
items described in clause (i) above, the “Additional Pledged Collateral”); and

 

(b)          delivers to the Administrative Agent, for the benefit of the
Secured Parties, all of the Grantor’s right, title and interest in and to the
certificates and instruments, if any, evidencing the Additional Pledged
Collateral, accompanied by instruments of transfer or assignment, duly executed
in blank.

 

 

 

 

SECTION 2.          Representations and Warranties. The Grantor hereby
(a) represents and warrants that it is the legal and beneficial owner of the
Additional Pledged Collateral, free and clear of any lien, security interest,
option or other charge or encumbrance except for the security interest created
by the Guaranty and Security Agreement as supplemented by this Supplement; and
(b) restates each representation and warranty set forth in Article 5 of the
Guaranty and Security Agreement, as supplemented by this Supplement, as of the
date hereof with respect to the Additional Pledged Collateral.

 

SECTION 3.          Additional Pledged Collateral. By execution and delivery of
this Supplement, the Additional Pledged Collateral shall become a part of the
Collateral referred to in the Guaranty and Security Agreement and shall secure
the Secured Obligations as if such Additional Pledged Collateral were Collateral
on the Closing Date, and shall be subject to all of the terms and conditions
governing Collateral under the Guaranty and Security Agreement. From and after
the date hereof, Schedule 2 to the Guaranty and Security Agreement is hereby
amended to add the Additional Pledged Collateral.

 

SECTION 4.          Binding Effect. This Supplement shall become effective when
it shall have been executed by the Grantor and thereafter shall be binding upon
the Grantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties. Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all of the terms and
conditions of the Guaranty and Security Agreement. The Grantor shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

 

SECTION 5.          Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF NEW YORK.

 

SECTION 6.          Execution in Counterparts. This Supplement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

Annex III

 

 

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

  [NAME OF GRANTOR]         By:       Name:     Title:

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:       SUNTRUST BANK         By:       Name:     Title:  

 

Annex III

 

 

SCHEDULE I

 

Additional Pledged Securities

 

Annex III

 

 

ANNEX IV

 

Form of Acknowledgment and Consent

 

The undersigned hereby acknowledges receipt of a copy of the Guaranty and
Security Agreement, dated as of September 11, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
APOLLO MEDICAL HOLDINGS, INC., a Delaware corporation (the “Borrower”) and the
other Grantors parties thereto for the benefit of SUNTRUST BANK, as
administrative agent (the “Administrative Agent”). The undersigned agrees for
the benefit of the Administrative Agent and the Secured Parties defined therein
as follows:

 

1.             The undersigned will be bound by the terms of the Agreement
relating to the Pledged Securities issued by the undersigned and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.             The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.9(a) of
the Agreement with respect to the Pledged Securities issued by the undersigned.

 

3.             The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

 

  [NAME OF ISSUER]         By:       Name:     Title:       Address for Notices:
  [_____]   [_____]   Attention: [_____]   Telecopy Number: [_____]

 

 

 